STRANCH, Circuit Judge,
concurring.
I concur with the lead opinion in this case. I write separately to address Cran-gle’s argument that under the Supreme Court’s decision in Johnson v. United States, 544 U.S. 295, 125 S.Ct. 1571, 161 L.Ed.2d 542 (2005), the November 2010 nunc pro tunc order is a factual predicate that resets the limitations period under § 2244(d)(1)(D). I think the order is a fac*681tual predicate and provides another avenue of relief to Crangle.
A. Johnson’s interpretation of § 2244(d)(1)(D).
Section 2244(d)(1)(D) provides that the one-year limitations period runs from “the date on which the factual predicate of the claim or claims presented could have been discovered through the exercise of due diligence.” This provision is most often invoked when a habeas petitioner obtains previously undiscovered evidence. In Johnson, however, the Supreme Court held that a vacatur order may also qualify as a factual predicate. 544 U.S. at 302, 125 S.Ct. 1571. Because Johnson is the main guidepost, I begin there.
The petitioner in Johnson had pled guilty to distributing cocaine in violation of federal law. Id. at 298, 125 S.Ct. 1571. Based on two prior state convictions, the federal district court judge imposed the career offender enhancement under § 4B1.1 of the Guidelines Manual. Id. at 298, 125 S.Ct. 1571. The defendant appealed his sentence, arguing that one of his two predicate state convictions was invalid. Id. at 298-99,125 S.Ct. 1571. The Eleventh Circuit affirmed. Id. at 299,125 S.Ct. 1571.
The one-year deadline to file a federal habeas petition passed. Johnson then petitioned for a writ of habeas corpus in state court, claiming his failure to knowingly waive his right to counsel invalidated his guilty pleas in seven cases—one of which had served as a predicate conviction for the career offender enhancement. Id. at 300-01, 125 S.Ct. 1571. The state court ultimately entered an order of vacatur, reversing all seven convictions. Id. at 301, 125 S.Ct. 1571. Johnson then moved pro se under 28 U.S.C.. § 2255, “claiming] his motion was timely because the order vacating the state, judgment was ‘new evidence’ not previously discoverable, and so the trigger of a renewed limitation period.” Id. at 301, 125 S.Ct. 1571. The federal district court denied the motion as untimely, the Eleventh Circuit affirmed, and the Supreme Court granted certiorari to determine “whether vacatur of a prior state conviction used to enhance a federal sentence can start the 1-year limitation period under the fourth alternative, of the § 2255 rule.” Id. at 302, 125 S.Ct. 1571.
The Supreme Court held that “the state-court vacatur is a matter of fact for purposes of the limitation rule.” Id. at 302, 125 S.Ct. 1571. Noting that courts “commonly speak of the fact of a prior conviction,” the Court reasoned that “an order vacating a predicate conviction is spoken of as a fact just as sensibly as the order entering it,” for both are “subject to proof or disproof like any other factual issue.” Id. at 306-07, 125 S.Ct. 1571. Thus, for limitations purposes, a vacatur order is a “factual predicate” that may be “discovered” by the petitioner. The Court reasoned-that even though by “bringing that proceeding, the petitioner causes the factual event to occur,” id. at 307, 125 S.Ct. 1571, a petitioner must “learn of the court’s response in the state proceeding,” which “surely qualifies] as a kind of discovery falling within the statutory language,” id. at 308, 125 S.Ct. 1571.
■The Court also concluded that “the statute, allows the=fact of the . state-court order to set the 1-year period running only if the petitioner has shown'due diligence in seeking the order.” Id. at 302, 125 S.Ct. 1571. With regard to predicate convictions for federal sentencing enhancements, “diligence can be shown by prompt action on the part of the. petitioner as. soon as he is in a position to realize that he has an interest in challenging the prior conviction with its potential to enhance the later sentence.” Id. at 308, 125 S.Ct. 1571. For this purpose, the one-year period “begins when *682a petitioner receives notice of the order vacating the prior conviction, provided that he has sought it with due diligence in state court, after entry of judgment in the federal case with the enhanced sentence.” Id. at 298, 125 S.Ct. 1571. Because the petitioner in Johnson failed to explain his 21-36 month delay in seeking the vacatur order, the Court found that his petition was untimely. Id. at 311, 125 S.Ct. 1571. '
B. Whether the November 2010 nunc pro tunc order is a factual predicate
Johnson addressed a state-court vacatur order, but language in the majority opinion supports a broad reading of what can qualify as a factual predicate. Specifically, in observing that one can “ ‘discover’ a fact that one has helped generate,” the Court reasoned that this discovery can “be the result of a court proceeding or some other process begun at the petitioner’s behest,” id. at 310, 125 S.Ct. 1571, implying that any court order a petitioner generates may potentially qualify.
Four circuits have concluded that Johnson extends beyond state-court vacatur orders. The Third Circuit has read Johnson to support the proposition that any “legal event” in the petitioner’s litigation history may “constitute the ‘factual predicate’ of a habeas corpus claim under section 2254.” McAleese v. Brennan, 483 F.3d 206, 216-17 (3d Cir. 2007); see also id. (holding that parole denial is a factual predicate). Similarly, the Fourth Circuit has concluded that the modification of a state conviction (as opposed to the vacatur of a conviction), can be a factual predicate. See United States v. Williams, 162 Fed.Appx. 254, 257 (4th Cir. 2006). The Seventh and Ninth Circuits have also indicated that Johnson extends beyond vacatur orders. See Lo v. Endicott, 506 F.3d 572, 575-76 (7th Cir. 2007) (observing that “some state court judgments could potentially constitute a trigger for a new limitations period,” but noting that it must be a “fact within [the petitioner’s] own litigation history that changed his legal status”); Shannon v. Newland, 410 F.3d 1083, 1088 (9th Cir. 2005) (“Johnson established[d] that a state-court decision can, in some circumstances, qualify as a fact — ”). The Second and Fifth Circuits have held that legal events in a petitioner’s litigation history were factual predicates, but before Johnson was decided.Nee Cook'v. N.Y. State Div. of Parole, 321 F.3d 274, 280-81 (2d Cir. 2003) (parole revocation); Kimbrell v. Cockrell, 311 F.3d 361, 363-64 (5th Cir. 2002) (prison disciplinary hearing).
I agree with the reasoning of our sister circuits and, therefore, would hold that the November 2010 nunc pro tunc qualifies as a factual predicate under § 2244(d)(1)(D). Like the petitioner in Johnson, Crangle helped generate the November 2010 nunc pro tunc order by filing a motion with the court. And as with the vacatur order in Johnson, the November 2010 order was subject to proof and disproof and was in Crangle’s own litigation history.
C. Whether Crangle exercised due diligence in seeking the order.
The requirement that the petitioner act with “due diligence in seeking the order,” Johnson, 544 U.S. at 302, 125 S.Ct. 1571, “does not require the maximum feasible diligence, only ‘due,’ or reasonable, diligence,” DiCenzi v. Rose, 452 F.3d 465, 470 (6th Cir. 2006) (citation omitted). In making this determination, the court must account for “the reality of the prison system” and be careful to avoid “impos[ing] an unreasonable burden on prisoners.” Id. at 470. Due diligence “is an inexact measure of how much delay is too much,” Johnson, 544 U.S. at 309 n.7, 125 S.Ct. 1571, but entails “prompt action ... as soon as [the *683petitioner was] in a position to realize that he ha[d] an interest in” challenging the conviction and thereby generating the state court order that serves as the factual predicate, id. at 308, 125 S.Ct. 1571.
The Seventh Circuit’s decision in Villanueva v. Anglin, 719 F.3d 769 (7th Cir. 2013), is instructive. There, the petitioners’ “plea agreements made no mention of any term of - supervised release even though Illinois imposes a three-year term of mandatory supervised release” on their respective charges. Id. at 771. At both of their “plea hearings, however, the state judges mentioned the mandatory term of supervised release and obtained the defendants’ understanding that the law imposed such a term.” Id. Learning about the mandatory supervised release requirement in prison, both petitioners filed pro se petitions for post-judgment relief. Id. at 772. They exhausted their state remedies,. then filed § 2254 petitions in federal district court, arguing that imposing mandatory supervised release violated due process. Id. at 773 (citing Santobello v. New York, 404 U.S. 257, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971)). Both petitions were denied on the merits. Id.
On appeal, the Seventh Circuit considered whether § 2244(d)(1)(D) applied to the petitioner’s claim. Id. at 774. Due diligence, the court observed, “is equivalent to a rule of ‘inquiry notice.’” Id. (quoting Clark v. United States, 703 F.3d 1098, 1100 (7th Cir. 2013) (Posner, J.)); see also Cole v. Warden, Georgia State Prison, 768 F.3d 1150, 1156 (11th Cir. 2014) (adopting Villa-nueva’s inquiry-notice analysis). “For limitations purposes,” the court explained further, “the question is whether, given the state judge’s statements during the plea and sentencing hearing, [the petitioner] could have known” about the mandatory supervised release “had he exercised due diligence.” Id. at 775. The Seventh Circuit concluded that the state court judges’ “warning that petitioners’ pleas subjected them to mandatory supervised release was all the notice they needed.” Id: at 774. Because the petitioners “could have learned of [the mandatory supervised release requirement] on the day they were sentenced. had they used due diligence,” the court held that their federal habeas petitions were time barred. Id.
Unlike the state court judges in Villane-uva, who informed the petitioners that their sentences included mandatory supervised release, here both the state court judge and Crangle’s own attorney told him that he would not receive post-release control. The prosecutor did not challenge the state court judge’s ruling, nor did he object to the state court’s journal entry of Crangle’s sentence. Thus, at the time of his sentencing, Crangle lacked inquiry notice of his sentence to post-release control supervision.
In all likelihood, Crangle did not receive inquiry notice until August 1, 2010, when State ex rel. Carnail v. McCormick, 126 Ohio St.3d 124, 931 N.E.2d 110 (Ohio 2010), was made available in the prison law library.1 Crangle filed his motion to withdraw his plea on August 5, 2010—just four days later. That is certainly diligent for the purposes of § 2244(d)(1)(D). Compare Granger v. Hurt, 90 Fed.Appx. 97, 100 (6th Cir.2004) (holding that delay of two months was “not unreasonable” in light of “the reality of the prison system”), with Johnson, 544 U.S. at 311, 125 S.Ct. 1571 (holding that delay of .21-36 months was not diligent absent explanation for delay).
*684The State cites to a line of authority holding that new case law cannot serve as a factual predicate under § 2244(d)(1)(D). Although the State acknowledges, that Crangle. does not actually argue that the Camail decision is a factual predicate, it asserts that these cases also establish that Crangle cannot use Camail to show due diligence. I find that leap of logic unsup-poited.
The cases referenced all share a common feáture: the new case law did not directly alter the petitioner’s legal status, but instead established a generally-applicable substantive rule, which, the petitioner argued, helped his claim. In Shannon v. Newland, 410 F.3d 1083 (9th Cir. 2005), for instance, the petitioner argued that a California Supreme Court decision was a “factual predicate” that “triggered a new one-year statute of limitations” under Johnson. Id. at 1088. Although the Ninth Circuit acknowledged that “Johnson established[d] that a state-court decision can, in some circumstances, qualify as a fact,” it concluded that the California Supreme Court decision did not. Whereas “[i]n Johnson, the state-court decision in question was a decision in the petitioner’s own ease” that “directly eliminated [the petitioner’s] legal status as a convict,” the Ninth Circuit observed, the California Supreme Court case “merely established an abstract proposition of law” and • “had no direct; effect on [the petitioner’s] legal status.” Id. at 1088-89.
The Seventh Circuit drew a similar distinction in Lo v. Endicott, 506 F.3d 572 (7th Cir. 2007), noting that a state court order that is a “fact within [the petitioner’s] own litigation history that changed his legal status,” id. at 575, is needed to “trigger for a new limitations period,” id. at 576. The Fourth and Eighth Circuits have also adopted this distinction. See Whiteside v. United States, 775 F.3d 180, 183-84 (4th Cir. 2014) (concluding that state court' decision did not qualify as a factual predicate because it merely “announced a generally applicable legal rule” and “did not directly alter [the petitioner’s] legal status”); E.J.R.E. v. United States, 453 F.3d 1094, 1098 (8th Cir. 2006) (holding that state court decision did not qualify as a fact because it was “a ruling exclusively within the domain of the courts and is incapable of being proved or disproved”).
Here, the relevant state court order— the November 2010 nunc pro tunc order— was a fact in Crangle’s own litigation history that changed his legal status, not an unrelated case establishing an abstract proposition of law. Thus, under the line of authority from the Fourth, Seventh, Eighth, and Ninth Circuits, the November 2010 order would qualify as a factual predicate under § 2244(d)(1)(D). It is true that this line of authority would also hold that Camail cannot serve as a factual predicate. But Crangle does not argue that Camail qualifies as a factual predicate. Instead, Camail goes to due diligence; that is, it helps explain why Crangle waited until August 5, 2010 to challenge his sentence. None of these cases suggest that Camail cannot be used for this purpose.
Practically, I think that permitting new substantive law to inform due diligence simply makes good sense. Consider an example. Assume that a state supreme court exercises original jurisdiction and strikes down a state crime—State Crime X—as unconstitutional. See, e.g., Ohio Const, art. IV, § 2(B) (providing that the Ohio Supreme Court’s original jurisdiction includes habeas corpus). Assume further that no other lower court has spoken on this issue. Isn’t the state supreme court’s unexpected decision relevant to the due diligence inquiry? If an inmate moves to vacate his State Crime X conviction within days of the state supreme court decision, it *685seems perfectly reasonable to me that this evidences the exercise of due diligence by that inmate.
The State then warns that permitting new substantive law- to inform due diligence would “open the floodgates.” I am unpersuaded. Applying Johnson in the manner described above would not restart the limitations period every time a case is decided that could help a petitioner’s claim. A case establishing a new substantive rule may help to show that the petitioner exercised due. diligence in seeking the court order, but it would not, on its own, reset the statute of limitations; the petitioner must actually use the case to generate a court order in his- own litigation history. Moreover, § 2244(d)(1)(D) provides that the one-year limitations period runs from “the date on which the factual predicate of the claim or claims presented could have been discovered through the exercise of due diligence.” Id. (emphasis added). That also functions as a check, because only court orders that can serve as a factual predicate, for a claim restart the clock, and then only as to the claim based on the order; claims that do not rely on the order remain time barred.
In sum, I would hold that the November 2010 nunc pro tunc order was a factual predicate and that Camail properly informed just the issue of whether Crangle exercised due diligence in seeking that order. Both Johnson and the decisions of our sister circuits support this reading. I would therefore hold that Crangle. has stated another available avenue for relief because he has shown the necessary due diligence and that the November 2010 nunc pro tunc order is a factual predicate that resets the limitations period under § 2244(d)(1)(D).

. The State argues that Crangle was on notice before Camail came down, pointing to his plea agreement and various state court decisions. I find all of these arguments unpersuasive.